On June 19, 2000, the defendant was sentenced to five (5) years in the Montana State Prison.
On November 2,2000, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Alice Kennedy. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence is amended to a five (5) year commitment to the Department of Corrections. It is the Board’s recommendation that when the Department of Corrections determines that the defendant is qualified for community corrections placement, that the defendant be considered for placement at the Connections Corrections Program in Butte, Montana.
Hon. Ted L. Mizner, District Court Judge.